DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 41 and 42 have been canceled. Claims 43 and 44 have been added. Claims 1-40, 43, 44 are pending. 
Applicant's arguments filed 4-20-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group I, claims 1-40, without traverse in the reply filed on 10-28-21. Upon consideration the restriction requirement was withdrawn. 
Claims 1-40, 43, 44 are under consideration. 
Claim Objections 
In claim 35, the whole numbers should be deleted and replaced with whole numbers. The notation 3[[1]]3 is incomplete and does not scan properly. 
The “effective amount” in each step of claim 1 appears to apply to the 1st, 2nd, 3rd, or 4th medium as a whole, not to the effective amount of activin A to produce mesendoderm, the effective amount of FGF2 to produce mesendoderm…. The 1st medium may be effective “to produce mesendoderm”; however, it is easier to say iPS cells are cultured in a 1st medium such that mesendoderm cells are obtained. The phrase “hepatic-specific cells” in step c) and d) encompasses hepatocytes; therefore, the phrase should be written more accurately as ---hepatic progenitors---. Accordingly, claim 1 can be written more clearly as: 
a) culturing [hiPSCs] in a first medium comprising [activin A, FGF2, and BMP4] for about 2 to about 3 days such that mesendoderm cells are obtained; 
b) culturing the mesendoderm cells in a second medium comprising activin A in the absence of FGF2 and BMP4 for about 2 to about 3 days such that definitive endoderm cells are obtained; 
c) culturing the definitive endoderm cells in a third medium comprising [DMSO, HGF, and low glucose medium] for about 8 to about 14 days such that hepatic progenitors are obtained [pg 2]; 
d) culturing the hepatic progenitors in a fourth medium comprising [HGF, urso deoxycholic acid…, ..aleic acid, rifampicin, and low glucose medium] such that hepatocytes are obtained. 
Claim 22 can be similarly clarified. 
Claim 43 can be written more concisely as ---A transgenic Rag2-/- IL2rg-/- rat whose genome comprises a nucleic acid sequence encoding a fusion protein operably linked to a liver-specific promoter, wherein the fusion protein comprises FKBP12 and caspase 9, and the rat is capable of expanding human hepatocytes in its liver---.   
Claim Interpretation
In claim 35, it is assumed 3[[1]]3 is intended to mean claim 35 is dependent upon claim 33 as indicated on line 4 of pg 9 of the response filed 4-20-22. 


35 USC § 112
The rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn because it has been made dependent upon claim 33. 
Claim Rejections - 35 USC § 103
Withdrawn rejections
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotech. & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), Sun (World J Gastroenterology, 2015, Vol. 21, No. 39, pg 11118-11126), Podda (Digestive diseases and Sciences, 1989 Supplement, Vol. 34, no. 12, pg 59S-65S), Koga (Kanzo, 1987, Vol. 28, Vol. 12, pg 1597-1604; English abstract only), Gibco manual for “chemically defined lipid concentrate” (2014), Imaoka (Drug Metab Dispos, 2013, Vol. 41, pg 1442-1449), Gadue (2014/0141509) has been withdrawn. Applicants argue unexpected results were obtained and provide a Declaration by Dr. Alejandro Soto-Gutierrez. The argument revolves around the combination of elements in step d) of claim 1 having unexpected properties as compared to media containing the ingredients in step d) except low glucose medium is replaced with normal glucose medium and the media described by Tafleng (pg 3-4, paragraph 2 and the Figure embedded within (there are two paragraph 2’s; the one on pg 3-4 is the 2nd paragraph 2). Applicants’ argument and the Declaration are persuasive.  
The rejection of claims 14, 15, 18, 19, 21 under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotechinic & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), Sun (World J Gastroenterology, 2015, Vol. 21, No. 39, pg 11118-11126), Podda (Digestive diseases and Sciences, 1989 Supplement, Vol. 34, no. 12, pg 59S-65S), Koga (Kanzo, 1987, Vol. 28, Vol. 12, pg 1597-1604; English abstract only), Gibco manual for “chemically defined lipid concentrate” (2014), Imaoka (Drug Meb Dispos, 2013, Vol. 41, pg 1442-1449), Gadue (2014/0141509) as applied to claims 1-13 above, and further in view of He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) has been withdrawn in view of the unexpected results obtained discussed above. 
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotechinic & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), Sun (World J Gastroenterology, 2015, Vol. 21, No. 39, pg 11118-11126), Podda (Digestive diseases and Sciences, 1989 Supplement, Vol. 34, no. 12, pg 59S-65S), Koga (Kanzo, 1987, Vol. 28, Vol. 12, pg 1597-1604; English abstract only), Gibco manual for “chemically defined lipid concentrate” (2014), Imaoka (Drug Meb Dispos, 2013, Vol. 41, pg 1442-1449), Gadue (2014/0141509) and He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) as applied to claims 1-15, 18, 19, 21 above, and further in view of Laconi (Am. J. Path., 1998, Vol. 153, No. 1, pg 319-329) has been withdrawn in view of the unexpected results obtained discussed above. 

Pending rejections
Claims 22-24, 26, 27, 29-31, 36-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotechinic & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319). 
Tafaleng cultured human iPS cells with activin A, BMP4, FGF2 for 2 days (sentence bridging pg 148-149) which is equivalent to “to produce mesendoderm cells” as required in step a) of claim 22. 
The cells were cultured in activin A without FGF2 or BMP4 for 3 days (pg 149, col. 1, lines 3-5) which is equivalent to “to produce definitive endoderm” in step b) of claim 22. 
Tafaleng cultured the cells obtained in HGF in RPMI for 5 days “for hepatic induction” (pg 149, col. 1, lines 11-13) which is equivalent to “to produce hepatic-specified cells” as required in step c) but did not teach using DMSO or “low glucose” medium, or culturing for about 8 to about 14 days as required in step c) of claim 22. However, DMSO was commonly used as a cryoprotectant and for other purposes in tissue culture as described by Rodriguez-Burford (abstract, “Dimethylsulfoxide (DMSO) is a well-known solvent that is commonly used in the laboratory”; “Some of the most notable pharmacological effects of DMSO include membrane penetration [ ], membrane transport [ ], cryoprotection…” pg 17, sentence bridging col. 1-2). Low glucose medium was well-known as being better for hepatocytes as shown by Na (abstract conclusion). And culturing the cells for about 8 days instead of 5 was well-within the purview of the ordinary artisan at the time of filing. Those of ordinary skill in the art at the time of filing would have been motivated to add DMSO for cryopreservation, use low-glucose medium to improve hepatocyte lineage formation, and culture for 8 days to increase the number of cells. Thus, step c) of claim 22 is obvious. 
The combined teachings of Tafaleng, Rodriguez-Burford, and Na did not teach transplanting the hepatic-specified or hepatocytes into the liver of an immunocompromised non-human animal, thereby expanding the cells/hepatocytes, and harvesting the cells/hepatocytes as required in step d) of claim 22. 
However, He transplanted hepatic-specific cells into transgenic rat with inactivated Fah, Rag2 and IL2rg genes and harvested the cells as required in steps d) and e) of claim 22 and 30. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate iPS cells into hepatic-specified cells/hepatocytes using the combined teachings of Tafaleng, Rodriguez-Burford, Na and transplanting them into the liver of an immunocompromised Rag2-/-, IL2rg-/- rat described by He. Those of ordinary skill in the art at the time of filing would have been motivated to do so to make a model of human liver. 
Claims 23, 24, 27 have been included because the amounts in the claims are disclosed in the references above (see throughout). 
Claims 26, 29 have been included because daily replenishment was well-within the purview of the ordinary artisan at the time of filing. 
Claim 31 has been included because He inhibited endogenous liver growth by inactivating the Fah, Rag2 and IL2rg genes; the combination is lethal to endogenous hepatocytes. 
Expanding the cells/hepatocytes for 3 days to 24 months in claim 36 is taught by He (pg 1313, col. 1, last para; “Six weeks after transplantation…”; Fig. 2 & 3 samples at 6 wks and 12 wks). 
He transplanted 3 x 105 hepatocytes (pg 1312, last partial sentence) and serially transplanted resulting in “about 0.5  x 106 to about 10 x 106” as required in claim 37. In addition, transplanting 0.5-10  x 106 was well-within the purview of the ordinary artisan at the time of filing. 
Claims 38, 39 have been included because He discussed transforming cells with a vector encoding uPA operably linked to a promoter. Those of ordinary skill in the art at the time of filing would have been motivated to transfect iPS or hepatocytes with a vector for exogenous expression of uPA. 
Response to arguments
Applicants argue there are unexpected results because markers for hepatocytes increased when cultured in low glucose medium. Applicants’ argument is not persuasive because the results in the Declaration compare the elements in step d) of claim 1, including low glucose medium, to the same elements with normal glucose medium and the Tafaleng protocol (pg 4 of Declaration). However, claim 22 is limited to introducing hepatic progenitors into the transgenic animal. Step d) in claim 1 is limited to making hepatocytes from hepatic-specified cells. It is not present in claim 22.

Claims 25, 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotech. & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) as applied to claims 22-24, 26, 27, 29-31, 36-39 and further in view of Sun (World J Gastroenterology, 2015, Vol. 21, No. 39, pg 11118-11126). 
The combined teachings of Tafaleng, Rodriguez-Burford, Na, and He are described above. 
The combined teachings of Tafaleng, Rodriguez-Burford, Na, and He did not teach using L-glutamine as required in claim 25. 
However, 1 mM L-glutamine was well-known for hepatic maturation (Sun, pg 1194, col. 2, last 4 lines). 1 mM L-glutamine is within about 0.5 to about 2% v/v L-glutamine or an obvious variant thereof as required in claim 28. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to perform the steps described by the combined teachings of Tafaleng, Rodriguez-Burford, Na, and He using L-glutamine described by Sun. Those of ordinary skill in the art at the time of filing would have been motivated to do so to improve culture conditions. 
Response to arguments
Applicants argue there are unexpected results which is not persuasive for reasons set forth above. 

Claim 32 remains rejected under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotech. & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) as applied to claims 22-24, 26, 27, 29-31, 36-39 and further in view of Laconi (Am. J. Path., 1998, Vol. 153, No. 1, pg 319-329). 
The combined teachings of Tafaleng, Rodriguez-Burford, Na, and He are described above. 
The combined teachings of Tafaleng, Rodriguez-Burford, Na, and He did not teach using retrorsine as required in claim 32. 
However, Laconi taught using retrorsine which interferes with the proliferative capacity of resident hepatocytes (pg 320, col. 1, 1st full para). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to perform the steps described by the combined teachings of Tafaleng, Rodriguez-Burford, Na, and He using retrorsine described by Laconi. Those of ordinary skill in the art at the time of filing would have been motivated to do so to decrease the number of resident hepatocytes. 
Response to arguments
Applicants argue there are unexpected results which is not persuasive for reasons set forth above. 

Claim 40 remains rejected under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotech. & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) as applied to claims 22-24, 26, 27, 29-31, 36-39 and further in view of Church (9914939).
The combined teachings of Tafaleng, Rodriguez-Burford, Na, and He are described above. 
The combined teachings of Tafaleng, Rodriguez-Burford, Na, and He did not teach the iPS cells contained a heterologous nucleic acid encoding Cas9. 
However, transfecting iPS cells with a vector encoding Cas9 was well known as described by Church (col. 22, Example VI). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to making iPS cells using the combined teachings of Tafaleng, Rodriguez-Burford, Na, and He and transfect them with a vector encoding Cas9 as described by Church. Those of ordinary skill in the art at the time of filing would have been motivated to do so to accomplish genetic modifications. 
Response to arguments
Applicants argue there are unexpected results which is not persuasive for reasons set forth above. 

The art at the time of filing did not reasonably teach or suggest the method of claim 1 or a transgenic Rag2-/- Il2rg-/- rat “harboring a transgene comprising a nucleic acid sequence encoding a FKBP12/Caspase 9 fusion protein operably linked to a liver-specific promoter as required in claims 33-35 and 43. 

Conclusion
Claims 1-21, 33, 43, 44 are allowable. Claims 22-32, 36-40 not allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632